722 S.E.2d 788 (2012)
Jack TILLET, Lydia Tillet, and Andrea McConnell
v.
ONSLOW MEMORIAL HOSPITAL, INC.
No. 446P11.
Supreme Court of North Carolina.
March 8, 2012.
Larry Economos, Greenville, for Tillet, Jack, et al.
Carolyn C. Pratt, Wilmington, for Onslow Memorial Hospital, Inc.

ORDER
Upon consideration of the petition filed on the 11th of October 2011 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."